Exhibit 10.58


Restricted Stock Unit Agreement
SECOND AMENDED AND RESTATED EQUITY INCENTIVE PLAN OF
BOOZ ALLEN HAMILTON HOLDING CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
GRANT NOTICE
Unless otherwise defined herein, the terms defined in the Second Amended and
Restated Equity Incentive Plan of Booz Allen Holding Corporation (the “Plan”)
shall have the same defined meanings in this Restricted Stock Unit Agreement,
which includes the terms in this Grant Notice (the “Grant Notice”) and Appendix
A attached hereto (collectively, the “Agreement”).
You have been granted restricted stock units, subject to the terms and
conditions of the Plan and this Agreement in an amount and vesting schedule as
delivered and made available to you by the Company, which shall be deemed part
of and incorporated by reference into this Grant Notice.
Your acceptance of this grant indicates your agreement and understanding that
the Restricted Stock Units granted herein are subject to all of the terms and
conditions contained in the Agreement and the Plan. ACCORDINGLY, PLEASE BE SURE
TO READ ALL OF THE PLAN AND APPENDIX A, WHICH CONTAIN THE SPECIFIC TERMS AND
CONDITIONS OF THE RESTRICTED STOCK UNITS.
In order to view the grant details and to accept this grant, please go to
Fidelity NetBenefits at www.netbenefits.com and follow the instructions
regarding this grant.









--------------------------------------------------------------------------------







APPENDIX A TO RESTRICTED STOCK UNIT AGREEMENT
1.    Grant of Restricted Stock Units. Subject to the terms, conditions, and
restrictions set forth in this Agreement (including the Grant Notice made
available to you by the Company) and in the Plan, the Company hereby evidences
and confirms its grant to the Participant, effective as of the Grant Date, of
the number of restricted stock units specified in the Grant Notice (the
“Restricted Stock Units”). This Agreement is subordinate to, and the terms and
conditions of the Restricted Stock Units granted hereunder are subject to, the
terms and conditions of the Plan, which are incorporated by reference herein. If
there is any inconsistency between the terms hereof and the terms of the Plan,
the terms of the Plan shall govern.
2.    Vesting of Restricted Stock Units.
(a)    Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall become vested, in the amount(s), and on the vesting date(s)
set forth in the Grant Notice (each, a “Vesting Date”), subject to the continued
employment of the Participant by the Company or any Subsidiary thereof through
such date.
(b)    Termination of Employment.
(i)    Termination Due to Death. If a Participant’s employment or service
terminates due to the Participant’s death, all unvested Restricted Stock Units
shall immediately vest.
(ii)    Termination Due to Disability. If a Participant’s employment or service
terminates due to Disability, all unvested Restricted Stock Units shall not be
forfeited upon such termination and shall continue to vest in accordance with
the schedule provided in Section 2(a).
(iii)    Termination by Reason of a Company Approved Departure. If a
Participant’s employment or service terminates in a Company Approved Departure
(as defined below), all unvested Restricted Stock Units shall not be forfeited
upon such termination and shall continue to vest in accordance with the schedule
as set forth in the Grant Notice. “Company Approved Departure” shall mean a
termination of employment that the Company (through the members of its senior
management), in its sole discretion, determines to be in the best interest of
the Company and the Company’s approval of such termination as a Company Approved
Departure is approved or ratified by the Board or the Administrator.
(iv)    Termination for Cause. If a Participant’s employment or service
terminates for Cause, all unvested Restricted Stock Units shall be immediately
forfeited and canceled, effective as of the date of the Participant’s
termination of service. In addition, any Restricted Stock Units that vested
during the twelve (12) months prior to or any time after the Participant engaged
in the conduct that gave rise to the termination for Cause (and any stock or
cash issued in settlement of such Restricted Stock Units) shall upon demand by
the Administrator be immediately forfeited and disgorged or paid to the Company
together with all gains earned or


2





--------------------------------------------------------------------------------





accrued due to the sale of Company Common Stock issued in settlement of any
Restricted Stock Units.
(v)    Termination for Any Other Reason. If a Participant’s employment is
terminated for any reason other than death, Disability, in a Company Approved
Departure or by the Company for Cause, all unvested Restricted Stock Units shall
immediately be forfeited.
(c)    Change in Control. In the event of a Change in Control, then the
Restricted Stock Units shall vest or continue and shall have such treatment, as
set forth in the Plan.
(d)    Other Forfeiture Provisions. The Restricted Stock Units shall also be
forfeited and subject to disgorgement and/or repayment to the Company in the
event the Participant (i) engages in financial or other misconduct (including
but not limited to engaging in Competitive Activity (excluding, only of if the
Participant is located in California, clause (a) of the definition of
Competitive Activity contained in the Plan)) or as required by Applicable Law,
as provided in the Plan or (ii) materially violates any restrictive covenant
agreement (or any other agreement containing restrictive covenants) that the
Participant has entered into with the Company.
(e)    Administrator Discretion. Notwithstanding anything contained in this
Agreement to the contrary, subject to Article XIII of the Plan, the
Administrator, in its sole discretion, may waive forfeiture provisions or
accelerate the vesting with respect to any Restricted Stock Units under this
Agreement, at such times and upon such terms and conditions as the Administrator
shall determine; provided, however, that such waiver or acceleration of vesting
shall not change the settlement date of the Restricted Stock Units provided in
Section 3 of this Agreement.
(f)    Post-Termination Informational Requirements. Before the settlement of any
Restricted Stock Units following termination of employment or service, the
Company may require the Participant (or the Participant’s Eligible
Representative, if applicable) to make such representations and provide such
documents as the Administrator deems necessary or advisable to determine whether
the provisions of Section 2(b)(iv) or 2(d) apply. Such representations and
documents may include tax returns and all other relevant information and records
from which the Company can determine the current or former employment status of
the Participant during the vesting period. Notwithstanding anything in this
Agreement to the contrary, the settlement of the Restricted Stock Units may be
withheld until information deemed sufficient by the Company is delivered to it,
and any unvested Restricted Stock Units shall be forfeited if the requested
information is not provided in sufficient detail to the Company before the
earlier of (i) ninety (90) calendar days after the issue of a request from the
Company for such information and (ii) December 31 of the calendar year in which
the applicable Vesting Date occurs.
3.    Settlement of Restricted Stock Units. Subject to Section 8(d) and Section
2(f), the Company shall deliver to the Participant one share of Company Common
Stock (or the value thereof) in settlement of each outstanding Restricted Stock
Unit that has vested as provided in Section 2(a) on the first to occur of
(i) the Vesting Date (or within 30 days thereafter), (iii) in the event of a
termination of employment or service due to death, as soon as practicable
following the Participant’s termination of employment or service by reason of
death or (iii) a Change in


3





--------------------------------------------------------------------------------





Control in which the Restricted Stock Units do not continue, in each case (A) in
Company Common Stock by either, (x) issuing one or more certificates evidencing
the Company Common Stock to the Participant or (y) registering the issuance of
the Company Common Stock in the name of the Participant through a book entry
credit in the records of the Company’s transfer agent, or (B) in the event of
settlement upon a Change in Control, a cash payment equal to the Change in
Control Price, multiplied by the number of vested Restricted Stock Units). No
fractional shares of Company Common Stock shall be issued in settlement of
Restricted Stock Units. Fractional Restricted Stock Units shall be settled
through a cash payment equal to the Fair Market Value of the Company Common
Stock on the settlement date.
4.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Company Common Stock
acquired upon vesting of the Restricted Stock Units unless such shares are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or, if such shares are not then so registered, such sale would be exempt from
the registration requirements of the Securities Act. The sale of such shares
must also comply with other applicable laws and regulations governing the shares
and Participant may not sell the shares of Company Common Stock if the Company
determines that such sale would not be in material compliance with such laws and
regulations.
5.    Participant’s Rights with Respect to the Restricted Stock Units.
(a)    Restrictions on Transferability. The Restricted Stock Units granted
hereby are not assignable or transferable, in whole or in part, and may not,
directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including
without limitation by gift, operation of law or otherwise) other than by will or
by the laws of descent and distribution to the estate of the Participant upon
the Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.
(b)    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Company Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Company Common Stock are issued to the Participant in respect thereof.
(c)    Dividend Equivalents. The Participant shall be credited with Dividend
Equivalents in the form of a right to a cash payment when cash dividends are
paid on the Company Common Stock. Such cash payment shall equal the amount
obtained by multiplying the amount of the dividend declared and paid for each
share of Company Common Stock by the number of Restricted Stock Units held by
the Participant on the record date. Any cash amounts credited to the
Participant’s account shall be paid to the Participant on the applicable Payment
Date for the related cash dividends.
6.    Participant’s Representations, Warranties and Covenants.


4





--------------------------------------------------------------------------------





(a)    No Conflicts; No Consents. The execution and delivery by Participant of
this Agreement, the consummation of the transactions contemplated hereby and the
performance of Participant’s obligations hereunder do not and will not
(i) materially conflict with or result in a material violation or breach of any
term or provision of any Law applicable to either Participant or the Restricted
Stock Units or (ii) violate in any material respect, conflict with in any
material respect or result in any material breach of, or constitute (with or
without notice or lapse of time or both) a material default under, or require
either Participant to obtain any consent, approval or action of, make any filing
with or give any notice to any Person as a result or under the terms of, any
contract, agreement, instrument, commitment, arrangement or understanding to
which Participant is a party.
(b)    Compliance with Rule 144. If any shares of Company Common Stock issued in
respect of the Restricted Stock Units are to be disposed of in accordance with
Rule 144, the Participant shall transmit to the Company an executed copy of Form
144 (if required by Rule 144) no later than the time such form is required to be
transmitted to the Commission for filing and such other documentation as the
Company may reasonably require to assure compliance with Rule 144 in connection
with such disposition.
(c)    Participant Status. The Participant represents and warrants that, as of
the date hereof, the Participant is an officer, employee, director or Consultant
of the Company or a Subsidiary.
7.    Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock Units shall be adjusted by the Committee to reflect
any stock dividend, stock split or share combination or any recapitalization,
business combination, merger, consolidation, spin-off, exchange of shares,
liquidation or dissolution of the Company or other similar transaction affecting
the Company Common Stock in such manner as it determines in its sole discretion.
8.    Miscellaneous.
(a)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(b)    No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries.
(c)    Interpretation. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Administrator, acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine reasonably


5





--------------------------------------------------------------------------------





and in good faith any questions that arise in connection with this Agreement,
and any such determination shall be final, binding and conclusive on all
Participants and other individuals claiming any right under the Plan. The
failure of the Company or the Participant to insist upon strict performance of
any provision hereunder, irrespective of the length of time for which such
failure continues, shall not be deemed a waiver of such party’s right to demand
strict performance at any time in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation or
provision hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.
(d)    Tax Withholding. Whenever any cash or other payment is to be made
hereunder or with respect to the Restricted Stock Units, the Company or any
Subsidiary shall have the power to withhold an amount (in cash, Restricted Stock
Units or in Company Common Stock issuable upon settlement of Restricted Stock
Units or from other amounts paid to the Participant in cash (whether under the
Plan or otherwise)) sufficient to satisfy federal, state, and local withholding
tax requirements relating to such transaction. The Company may require the
recipient of shares of Company Common Stock to remit to the Company an amount in
cash sufficient to satisfy the amount of taxes required to be withheld as a
condition to the issuance of shares in settlement of the Restricted Stock Units.
The Committee may, in its discretion, require the Participant, or permit the
Participant to elect, subject to such conditions as the Committee shall impose,
to meet such obligations by having the Company withhold or sell the least number
of whole shares of Company Common Stock having a Fair Market Value sufficient to
satisfy all or part of the amount required to be withheld. The Company or such
Subsidiary may defer the settlement of Restricted Stock Units until such
withholding or other tax requirements are satisfied and if the Participant has
not satisfied such withholding or other tax requirements as of the last day of
the calendar year in which the Vesting Date occurs, the Restricted Stock Units
shall be forfeited. The Participant shall be responsible for all withholding
taxes and other tax consequences of this award of Restricted Stock Units.
(e)    Applicable Law. The Participant acknowledges that the Company is
organized under the laws of the State of Delaware, U.S.A. The Participant and
the Company agree that this Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, U.S.A., without reference to
principles of conflict of laws that would apply the laws of any other
jurisdiction..
(f)    Forum Selection. The Participant acknowledges that the Company’s
principal place of business is in, and a substantial portion of the Company’s
business is based out of, the Commonwealth of Virginia, U.S.A. The Participant
also acknowledges that, as such, during the course of the Participant’s service
with the Company and its Subsidiaries, the Participant shall have substantial
contacts with the Commonwealth of Virginia, U.S.A. Accordingly, the Participant
and the Company agree that the exclusive forum for any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to their
breach, shall be in the appropriate state or federal court located in the
Commonwealth of Virginia, U.S.A. The Participant and the Company hereby consent
to the personal jurisdiction of such courts over the parties to this Agreement.
The Participant expressly waives any defense that such courts lack


6





--------------------------------------------------------------------------------





personal jurisdiction or are inconvenient. The Participant and the Company
further agree that in any such action for breach or enforcement of this
Agreement, no party will seek to challenge the validity or enforceability of any
part of this Agreement.
(g)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Participant and the
Company.
(h)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
provided that the Company may assign all or any portion of its rights or
obligations under this Agreement to one or more persons or other entities
designated by it.
(i)    Severability; Blue Pencil. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
(j)    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (a) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) that the Award does not create any contractual or other right to
receive future grants of Awards; (c) that participation in the Plan is
voluntary; (d) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (e) that the future
value of the Company Common Stock is unknown and cannot be predicted with
certainty.
(k)    Employee Data Privacy. The collection, use disclosure and transfer, in
electronic or other form, of personally identifiable information to facilitate
the grant of the Award and the administration of the Plan by and among, as
applicable, the Company and the Participant’s employer, if different, any of the
Company’s affiliates, any agent of the Company administering or providing Plan
services is governed by the Employee Privacy Notice (the “Privacy Notice”) that
Participant received in the course of his or her relationship with Company. The
Participant understands that he or she may review the Privacy Notice or contact
his or her local human resources representative to request a copy of the Privacy
Notice. Please contact ethics@bah.com if you have any questions or concerns
about how the Company or its subsidiaries and affiliates process personally
identifiable information.
(l)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company website, the Fidelity
NetBenefits


7





--------------------------------------------------------------------------------





website or any other online access system of the Company’s third party Plan
administrator, email or other electronic delivery.
(m)    Section 409A of the Code. This Agreement is intended to be administered
in a manner consistent with the requirements, where applicable, of Section 409A
of the Code and the regulations promulgated thereunder (“Section 409A”). Where
reasonably practicable, the Agreement shall be administered in a manner to avoid
the imposition on the Participant of immediate tax recognition and additional
taxes pursuant to Section 409A. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments. Notwithstanding the
foregoing, the Company shall not have any liability to any Person in the event
Section 409A applies to any payment hereunder in a manner that results in
adverse tax consequences to the Participant or any of the Participant’s
beneficiaries.
(n)    Specified Employee Delay. If the Participant is deemed a “specified
employee” within the meaning of Section 409A, as determined by the Committee, at
a time when the Participant becomes eligible for settlement of the Restricted
Stock Units upon his or her “separation from service” within the meaning of
Section 409A, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A, such settlement will be delayed until the
earlier of: (a) the date that is six months following the Participant’s
termination of service and (b) the Participant’s death. Notwithstanding anything
to the contrary in this Agreement, if settlement is to occur upon a termination
of service other than due to death or Disability and the Participant is a
specified employee, to the extent necessary to comply with, and avoid imposition
on the Participant of any additional tax or interest imposed under, Section
409A, settlement shall instead occur on the first business day following the
six-month anniversary of the Participant’s termination of service (or, if
earlier, upon the Participant’s death), or as soon thereafter as practicable
(but no later than 90 days thereafter).
(o)    Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(p)    Notices. All notices under this Agreement shall be (i) delivered by hand,
(ii) sent by commercial overnight courier service, (iii) sent by registered or
certified mail, return receipt requested, and first-class postage prepaid, (iv)
sent by e-mail or any other form of electronic transfer or delivery approved by
the Administrator, or (v) faxed, in each case to the parties at their respective
addresses and facsimile numbers set forth in the records of the Company or at
such other address or facsimile number as may be designated in a notice by
either party to the other.
(q)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.




8



